Appellant was convicted for violating the Sunday law, and his punishment assessed at a fine of $20. The charging part of the complaint is as follows: "That August Behrens, *Page 631 
barkeeper and clerk for Schmid Bros., who are merchants and grocers, and dealers in wares and merchanndise, and traders in a lawful business, and whose place of business is in Brenham, Washington County, Texas, did on Sunday, the 22d day of October, 1899, in Washington County, unlawfully sell and barter to him, the said R.E.L. Wright, certain goods, wares, merchandise, groceries, and articles of trade, to wit, a drink of liquor, against the peace and dignity of the State." Various objections are urged to this complaint and the information, which is in the same language. Without going into the different grounds of the motion to quash, we are of opinion that the motion was well taken. Discarding words of the description of the person, appellant is charged with selling and bartering on Sunday a drink of liquor. This is not sufficient. If appellant was the employe of Schmid Bros., and as such employe sold liquor for them, he would be guilty. But because he was barkeeper and clerk for that firm would not make him guilty of selling liquor, unless it was the liquor of Schmid Bros., and sold by him as their employe. He is not charged with selling the property of Schmid Bros. as their agent or employe; he is simply described as such barkeeper and clerk; and there is an utter failure of the complaint and information to allege the fact that as said clerk he sold the liquor in question. The judgment is reversed, and the prosecution ordered dismissed.
Reversed and dismissed.
BROOKS, Judge, absent.